DETAILED ACTION
1)
          Acknowledgement is made of Amendment received on 4/25/2022.   Claims 1, 5, are amended.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-3, 5-6, 8-10, 12, 34, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 phrase “wherein when the coating is applied to a paper or paperboard substrate and heated, the wax melts and permeates the paper fibers;” is conditional and renders the claim indefinite. 
                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-3, 5-6, 8-10, 12, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 5,763,100).
Claim 1: Quick discloses a heat sealable water based coating composition.   The composition includes: 20 to 90 wt % of acrylic polymer or copolymer; 5 to 70 wt % of one or more melting waxes and water (claim 1; col. 2, lines 60-65; col. 5, lines 8-15 and lines 45-52).   The composition includes a filler (Page 6, lines 14-31).  The amount of filler is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed that the amount of filler in the composition be optimized in order to obtain improved coating sealing, leveling and smoothing (Page 6, lines 26-31).   The composition is compostable (col. 1, lines 13-17; col. 13, lines 7-10). 
The phrase “wherein when the coating is applied to a paper or paperboard substrate and heated, the wax melts and permeates the paper fibers;” recites how the coating is used but does not differentiate the coating as a structure.
Claim 2: the invention is disclosed per claim 1, above.  The melting wax has a melting point of 135 oF (i.e. 57.2 °C) (col. 4, lines 59-65). 
Claim 3: the invention is disclosed per claim 1, above.  The wax includes paraffin wax (col. 4, lines 59-65).  The acrylic polymer or copolymer includes styrene-acrylic copolymer (claim 8).
Claim 5: the invention is disclosed per claim 1, above.  Composition additive, such as, defoaming agents, is disclosed (col. 3, lines11-14; col. 5, lines 18-34).
Claim 6: the invention is disclosed per claim 1, above.  The coating composition is a barrier coating composition (col. 2, lines 6-20, lines 21-26; col. 3, lines 52-64).
Claim 8: the invention is disclosed per claim 1, above.  The composition is recyclable (col. 1, lines 35-38; col. 13, lines 7-10).
Claim 9: the invention is disclosed per claim 1, above.  A substrate including the coating composition is disclosed (Abstract, claims 2-4).
Claim 10: the invention is disclosed per claim 9, above.  The substrate is cellulosic paper (Abstract).
Claim 12: the invention is disclosed per claim 9, above.  An article for food packaging includes the substrate (col. 2, lines 43-49).
Claim 34: the invention is disclosed per claim 1, above.  The substrate is repulpable (col. 2, lines 54-56). 

Response to Amendment
3)       Claims 14-15, 17-19, 21, 25-27, 32, objections are withdrawn.  
4)       Claims 1-3, 5-6, 8-10, 12, 34, rejections under 35 U.S.C. 102(a)(2) as anticipated by Quick et al., are withdrawn.
5)        Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                             7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/           Primary Examiner, Art Unit 1748